Case 1:19-cr-10164-ADB Document 87-1 Filed 10/20/20 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
)

v. ) Criminal No. 1:19-cr-10164-ADB
LUIS BERROA
)
)

Defendant.
AFFIDAVIT OF STEPHEN W. HASSINK IN OPPOSITION TO DEFENDANT’S
MOTION TO SUPPRESS EVIDENCE SEIZED PURSUANT TO A SEARCH WARRANT
I, Stephen W. Hassink, hereby depose and state under oath as follows:
1. Iam counsel for the United States of America in the above-captioned case.
2. I have attached to this affidavit true and accurate copies of the following:
a. Exhibit A: July 4, 2019 discovery production cover email from the U.S.
Attorney’s Office to counsel for the defendant, James Krasnoo.
b. Exhibit B: DEA report describing the arrest of the defendant, Luis Berroa, and
the search of the defendant’s residence at 3 Newton Street, Apartment #2,
Lawrence, Massachusetts, which listed the defendant’s cellular phone among
the items seized.
c. Exhibit C: November 21, 2019 discovery production cover email from the
U.S. Attorney’s Office to counsel for defendant, James Krasnoo.
d. Exhibit D: Search warrant return for 3 Newton Street, Apartment #2,
Lawrence, Massachusetts, which listed the defendant’s cellular phone among

the items seized.

 
Case 1:19-cr-10164-ADB Document 87-1 Filed 10/20/20 Page 2 of 3

e. Exhibit E: July 17, 2020 discovery request email from counsel for the
defendant, James Krasnoo, to AUSA Katherine Ferguson, in which he asked
whether or not there were any fingerprints reports concerning the defendant’s
cell phone.

3. On July 5, 2019, the U.S. Attorney’s Office produced a report of the arrest of the
defendant, Luis Berroa, and the search of the defendant’s residence at 3 Newton
Street, Apartment #2, Lawrence, Massachusetts (Exhibit B), which listed the
defendant’s cellular phone among the items seized.

4. On November 21, 2019, the U.S. Attorney’s Office produced the search warrant
return for 3 Newton Street, Apartment #2, Lawrence, Massachusetts (Exhibit D),
which listed the defendant’s cellular phone among the items seized.

5. On July 17, 2020, counsel for defendant, James Krasnoo, sent a discovery request
email to AUSA Katherine Ferguson, in which he asked whether or not there were any
fingerprints reports concerning the defendant’s cell phone.

6. Prior to the defendant’s affidavit, filed on October 20, 2020, in support of his motion
to suppress (Docket No. 86), I am not aware of any communication or statement from
the defendant, his counsel James Krasnoo, or any other person, in which they
requested the return of the defendant’s cell phone or requested an independent

inspection of the cell phone.

Th
Executed this 20 day of October, 2020 0 denn lV A f
iy A
San 7 ( a
v

Stephen W. Hassink
Assistant U.S. Attorney

 

 
Case 1:19-cr-10164-ADB Document 87-1 Filed 10/20/20 Page 3 of 3

CERTIFICATE OF SERVICE
I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on October 20,
2020, I served a copy of the foregoing on all registered parties by electronic filing on ECF.

/s/ Stephen W. Hassink
Stephen W. Hassink

Assistant U.S. Attorney

 
